Case 20-11908 Doc 32 Filed 02/23/21 Entered 02/23/21 11:58:43 Main Document Page 1 of 1

United States Bankruptcy Court

Eastern District of Louisiana

Barry Joseph Walker
Inré Gloria Ann Wooden-Walker Case No. 20-11908
Debtor(s) Chapter 7

MOTION TO AMEND BANKRUPTCY PETITION

il Debtor(s), _ Barry Joseph Walker and Gloria Ann Wooden-Walker _, commenced this case on _ November 16
2020 ___ by filing a voluntary petition for relief under Chapter 7 of Title 11 of the United States Bankruptcy Code.

 

2s On or about debtor(s) discovered that the following information had been inadvertently omitted from
his/her/their Petition:

Sched s) Affected: :
Ss le E/F Creditors who have unsecured claims Union

 

WHEREFORE, Debtor(s) pray for an Order to Amend his/her/their Bankruptcy Petition to reflect the above-mentioned
changes and for such additional or alternative relief as may be just and proper. Aidt

Au J 4c
Dated: February 23, 2021 —_ aL n ~

Barry JosepbWalker f

 

   

Dated: February 23, 2021

 

ORDER

The motion of the above-named debtor(s), _ Barry Joseph Walker and Gloria Ann Wooden-Walker _, to amend
his/her/their Bankruptcy Petition is sustained.

It is hereby ORDERED and DECREED that the Debtor's(s') Bankruptcy Petition is amended to reflect the following
changes:

 

Amendment(s) to Petition:
Amended Schedule E/F Creditors Who Have Unsecured Claims, to add, a creditor, Union National Life Insurance Company.

 

 

 

 

 

 

Dated:

 

 

U.S. BANKRUPTCY JUDGE

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
